BRICKEN, Presiding Judge.
The testimony of the officers who testified for the State tended to show that key stills in Cherokee County, within the time covered ¡by the statute. Further, that five men, white and colored, were working at and about the still. There were about 100 gallons of whiskey, and one of the they located two large and complete whisstills was in full operation at the time with whiskey running from the worm. This appellant, George Roy, was one of the men the officers saw working at the still, by measuring up the whiskey and putting it in fruit jars, also “punching up the fire” and threw a large stick of wood on the fire in the furnace, then went to a pick up truck for more fruit jars and was caught by one of the officers and arrested and handcuffs put on him.
The defendant testified in his own behalf and flatly denied he did any work at the still as testified by the officers, but admitted he was there. He offered the showing of an absent witness which tended to corroborate his own testimony.
At the trial the defendant requested several written charges, all of which were endorsed “Given,” excepting the general affirmative charge which was refused. The conflict in the testimony made a jury question and therefore the court properly submitted the case to the jury.
A few exceptions were reserved to the court’s rulings on the admission of the testimony. Each of said exceptions has been examined and no error appears in this connection. The case, as stated, presented a jury question, and the jury were fully warranted in returning its verdict of guilty. The court sentenced defendant to imprisonment in the penitentiary for a period of two years. Proper judgment of conviction was pronounced and entered. No errors appearing, the judgment of conviction from which the appeal was taken will stand affirmed.
Affirmed.